DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
Information Disclosure Statement (IDS)
The information disclosure statement filed March 8, 2019, fails to comply with 37 CFR 1.98(a)(2), which requires a legible copy of each cited foreign patent document; each non-patent literature publication or that portion which caused it to be listed; and all other information or that portion which caused it to be listed.  It has been placed in the application file, but the information referred to therein has not been considered.  Legible copies of Non-patent literature documents identified as “International Search Report and Written Opinion for related International Patent Application No. PCT/US2015/010596, dated May 5, 2015, 3 pages,” and “International Search Report and Written Opinion for related International Patent Application No. PCT/US2015/010599, dated April 10, 2015, 8 pages,” are not fully provided.  Each reference includes only a search report without the written opinion.
Specification
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is 
Claim Objections
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 10 is objected to because of the following informalities:  it depends from itself.  Appropriate correction is required.
A series of singular dependent claims is permissible in which a dependent claim refers to a preceding claim which, in turn, refers to another preceding claim.
A claim which depends from a dependent claim should not be separated by any claim which does not also depend from said dependent claim.  It should be kept in mind that a dependent claim may refer to any preceding independent claim.  In general, applicant's sequence will not be changed.  See MPEP § 608.01(n).
Dependent claim 20 depends from dependent claim 16 but is separated therefrom by claim 17-19.  Claims 17-19 do not depend from claim 16.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 11-14 and 17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 11 recites the limitation "the one or more hardware processors" in line 12.  There is insufficient antecedent basis for this limitation in the claim.
Claim 17 recites the limitation "second product transaction" in line 5.  There is insufficient antecedent basis for this limitation in the claim.  The limitation is interpreted as intending to recite “second purchase transaction.”

The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 4 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.

“The method of claim 1, further comprising: providing, on the modified first webpage, a prompt for the user to log in to a quick transaction system when it is determined that the user is not logged in to the quick transaction system, wherein the identity of the user is determined based on the user logging in to the quick transaction system.”

Claim 4 however depends from claim 1, and claim 1 recites
“determining, by the one or more hardware processors, an identity of the user based on data stored on the user device; retrieving, by the one or more hardware processors, a user profile of the user based on the determined identity; modifying, by the one or more hardware processors, the first webpage by (i) inserting a second presentation of at least a second product offered for sale by a second online seller selected based on the user profile and (ii) providing, on the first webpage, a first buy selector associated with the first product and a second buy selector associated with the second product”.

Thus claim 4 cannot depend from and does not further limit claim 1 because in claim 1 the user’s identity is determined based on data stored on the user device and the user’s identity is used to modify the first webpage, while claim 4 requires the modified first webpage to be provided to the user prior to determining the identity of the user and the user identity is determined from the user logging in.
Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim 10 is also rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form.  As noted above in the quotation of 35 USC 112(d), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter 

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


	Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.
When considering subject matter eligibility under 35 U.S.C. 101, it must be determined whether the claim is directed to one of the four statutory categories of invention (i.e., process, machine, manufacture, or composition of matter) (step 1).  If the claim does fall within one of the statutory categories, it must then be determined whether the claim is directed to a judicial exception (i.e., law of nature, natural phenomenon, and abstract idea) (step 2A), and if so, it must additionally be determined whether the claim is a patent-eligible application of the exception (step 2B).  Alice Corp. Pty. Ltd. v. CLS Bank Int'l, 134 S. Ct. 2347, 189 L. Ed. 2d 296, 2014 U.S. LEXIS 4303, 110 U.S.P.Q.2D (BNA) 1976, 82 U.S.L.W. 4508, 24 Fla. L. Weekly Fed. S 870, 2014 WL 2765283 (U.S. 2014); MPEP 2106.
Step 1:

Step 2A, Prong 1:
 These claims also recite, inter alia,
“detecting… a user is browsing a first webpage associated with a first merchant…, wherein the first webpage comprises a first presentation of at least a first product offered for sale by a first online seller; determining… an identity of the user based on data…;  retrieving… a user profile of the user based on the determined identity;  modifying… the first webpage by (i) inserting a second presentation of at least a second product offered for sale by a second online seller selected based on the user profile and (ii) providing, on the first webpage, a first buy selector associated with the first product and a second buy selector associated with the second product;  presenting… the modified first webpage…;  receiving … via the modified first webpage, a selection of the second buy selector;  in response to receiving the selection, automatically generating… a purchase transaction for the second product with the second online seller without redirecting the user away from the modified first webpage associated with the first online seller; providing… on the modified first webpage, a group order selector that initiates a group order comprising the first product and the second product; receiving… an indication of one or more contacts that are included in the group order; and generating… an electronic message to a contact of the one or more contacts, the electronic message including a description of the first and second products, a listing of the one or more contacts, an indication of a contribution amount, and a selector that allows the contact to participate in the group order.” Claim 1.

A careful analysis of the above limitations, each on its own and all together combined, results in the conclusion that they at least recite an abstract idea, each on its own and all together in combination.  The recited abstract idea falls within the grouping of abstract ideas described as certain methods of organizing human activity, for example commercial interactions (including marketing or sales activities or behaviors).  See 2019 Revised Patent Subject Matter Eligibility Guidance, Federal Register (84 FR 50), 2019 PEG); Step 2A1.  The claims must therefore be analyzed under the second prong of the 2019 PEG, step 2A.
Step 2A, Prong 2:
In order to address prong 2 (2019 PEG, Step2A2) we must identify whether there are any additional elements beyond the abstract ideas and determine whether those additional elements (if there are any) integrate the abstract idea into a practical application.  2019 PEG, Step2A2, 84 FR 50.  The additional elements in the present claims are one or more hardware processors and a user device (claims 1-10 and 18-19), a non-transitory machine-readable storage medium having stored thereon machine readable instructions, one or more hardware processors, and a user device, in claims 11-14, and a non-transitory memory, one or more hardware processors coupled to the non-transitory memory, and a user device, in claims 15-17 and 20.  These additional elements have been considered individually, in combination, and altogether as a whole together with the functions they perform, e.g., in all claims the one or more hardware processors are broadly and generally recited as performing all steps or acts in terms of intended results of functionally nonspecific activities.  The user device stands in place of the user, merely serving as an input/output source and for data storage, and in claims 11-17 and 20, a non-transitory memory or medium stores the instructions for the processor, but those instructions are again merely broadly and generally recited as intended results of nonspecific acts or steps.  The additional elements cannot integrate the judicial exception into a practical application because they lack sufficient substance and specificity to indicate into what practical application the abstract elements are integrated.  They do not improve the functioning of any computer or other technology or MPEP 2106.05.
	The disclosure does not describe any improvements to the functioning of a computer or to any other technology or technical field.  This improvement would further need to be identifiable as the subject matter appearing in the claims. An indication that the claimed invention provides an improvement can include a discussion in the specification that identifies technical improvements realized by the claim over the prior art. The disclosure must provide sufficient details such that one of ordinary skill in the art would recognize the claimed invention as providing an improvement.  MPEP 2106.05(a).
Claim limitations can integrate a judicial exception into a practical application by implementing the judicial exception with or using it in conjunction with a particular machine or manufacture that is integral to the claim.  A general purpose computer that applies a judicial exception by use of generic computer functions does not qualify as a particular machine.  Ultramercial, Inc. v. Hulu, LLC, (Fed. Cir. 2014); MPEP 2106.05(b),(f).  There are no particular machines or manufactures identified in the present claims.  Any claimed elements that are not abstract are identified broadly and generally as applying the method, and the method itself is described only by way of the intended functional results of unidentified activities, without reference to any particular functional acts or specific functions performed by any particularly identified machines, and without reference to its use in conjunction with any particular item of manufacture.
MPEP 2106.05(c).
The claims do not apply or use the judicial exception in any other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment.  As a result the claim as a whole appears to be a drafting effort designed to monopolize the exception. MPEP 2106.05(e),(h).
The additional elements have not been found to integrate the abstract idea into a practical application.
Step 2B:
Although the additional elements have not been found to integrate the abstract idea into a practical application the claims could still be eligible if they recite additional elements that amount to an inventive concept (“significantly more” than the judicial exception). 2019 PEG, step 2B.
The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the sparse additional elements of the claim are mere props supporting instructions to implement an abstract idea or other exception on a computer. MPEP 2106.05(f).  The claims invoke computers or other machinery merely as tools to perform an abstract process.  Simply adding a general purpose computer or computer components after the fact to an abstract idea Affinity Labs v. DirecTV, 838 F.3d 1253, 1262, 120 USPQ2d 1201, 1207 (Fed. Cir. 2016); OIP Techs., Inc. v. Amazon.com, Inc., 788 F.3d 1359, 2015 U.S. App. LEXIS 9721, 115 U.S.P.Q.2D (BNA) 1090 (Fed. Cir. 2015) (“relying on a computer to perform routine tasks more quickly or more accurately is insufficient to render a claim patent eligible.”); MPEP 2106.05(f)(2). The elements are recited at a high level of generality, merely implement abstract ideas using generic computers, and fail to present a technical solution to a technical problem created by the use of the surrounding technology.  Limitations that amount to merely indicating a field of use or technological environment in which to apply a judicial exception do not amount to significantly more than the exception itself.  See Ret. Capital Access Mgmt. Co. v. U.S. Bancorp, 611 Fed. Appx. 1007, 2015 U.S. App. LEXIS 14351 (Fed. Cir. 2015) (“It may be very clever; it may be very useful in a commercial context, but they are still abstract ideas,” said Circuit Judge Alan Lourie.).  MPEP 2106.05(h).
No technical problem is indicated and the claims are not directed to a technical solution to a technical problem.  The method claimed is a nontechnical series of steps taken to practice a commercial activity. This conclusion is supported by applicant's disclosure, which elaborates upon the performance of the presently claimed method at length by describing the commercial interactions while only incidentally or tangentially explaining the preexisting (prior art) computer equipment and without identifying any technical problem that arises within said equipment.  Bilski v. Kappos, 130 S. Ct. 3218, 3245; 177 L. Ed. 2d 792, 822; 2010 U.S. LEXIS 5521, 73; 95 U.S.P.Q.20 (BNA) 1001 (2010) (citing Merges, Property Rights for Business Concepts and Patent System Reform, 14 Berkeley Tech. L. J. 577, 585 (1999)); Ultramercial, Inc. v. Hulu, LLC, 772 Alice and Bilski.” Mayer, J, concurring).
Finally, dependent claims 2-10, 12-14, and 16-20, do not add "significantly more" to establish eligibility because they merely recite additional abstract ideas further describing data manipulations and additional input or output steps used in implementing the abstract idea.  A more detailed abstract idea is still abstract.  PricePlay.com, Inc. v. AOL Adver., Inc., 627 Fed. Appx. 925, 2016 U.S. App. LEXIS 611, 2016 WL 80002 (Fed. Cir. Jan. 7, 2016) (in addressing a bundle of abstract ideas stacked together during oral argument, U.S. Circuit Judge Kimberly Moore said, "All of these ideas are abstract…. It’s like you want a patent because you combined two abstract ideas and say two is better than one.").
All of the above leads to the conclusion that additional claim elements do not provide meaningful limitations to transform the claimed subject matter into significantly more than an abstract idea.  2019 PEG, step 2B.  As a result the claims are rejected under 35 USC 101 as being directed to non-statutory subject matter because they recite an abstract idea without being directed to a practical application, and they do not amount to significantly more than the abstract idea.  2019 PEG, supra.
The preceding analysis applies to all statutory categories of invention.  Accordingly, claims 1-20 are all rejected as ineligible for patenting under 35 USC 101 based upon this analysis.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Cockrill et al. (Pub. No. US 2003/0208442 A1).
Cockrill teaches all the limitations of claims 1-20.  For example Cockrill discloses a method and system for online transactions including a first product of a first seller presented on a webpage and a second product from a second seller presented on the same webpage.  Cockrill further discloses:
Pertaining to:
Claim 1.  A method for providing an online transaction, the method comprising:	●	detecting, by one or more hardware processors, a user is browsing a first webpage associated with a first merchant on a user device, wherein the first webpage comprises a first presentation of at least a first product offered for sale by a first online seller (claims 1, 11, 15; see at least Cockrill figs. 4-6 for the processors, figs. 7, 18, 21-22, 25-27, 29-30; ¶¶0018-0019 “When the user selects, on the merchant's Web site, a product or service (hereafter "item") for purchase, the network determines whether the customer is presently registered…. the customer may browse and purchase items from any Web site in the network,” ¶0061 “merchant computer system further comprises computer storage 430, …. storage preferably includes an HTTP server program 431 for serving Web pages 432 offering items for sale”);	●	determining, by the one or more hardware processors, an identity of the user based on data stored on the user device (claims 1, 11; see at least Cockrill figs. 5, 8-9 (cookie));	●	retrieving, by the one or more hardware processors, a user profile of the user based on the determined identity (claims 1, 11; see at least Cockrill abstract, figs. 8-9, 11; ¶0066);	●	modifying, by the one or more hardware processors, the first webpage by (i) inserting a second presentation of at least a second product offered for sale by a second online seller selected based on the user profile and (ii) providing, on the first webpage, a first buy selector associated with the first product and a second buy selector associated with the second product (claims 1, 11, 15; see at least Cockrill figs. 18, 21, 26, 29 (fig. 18 indicates that items presented in other figures are from different merchants), ¶0071 “In order to complete the purchase, the customer activates the continue button,” ¶0075 “Once the confirmation dialog box 1600 is displayed, the user need only select the continue button 1601 in order to complete the purchase of this additional item”);	●	presenting, by the one or more hardware processors, the modified first webpage on the user device (claims 1, 11, 15; see at least Cockrill figs. 4, 15-16, 21, 26, 29);	●	receiving, by the one or more hardware processors via the modified first webpage, a selection of the second buy selector (claim 1; see at least Cockrill figs. 8, 16, 29-30.  Please note: the reference has references to selecting buy selectors throughout and it is established that multiple items from multiple merchants are selectable on the first webpage as noted above.);	●	in response to receiving the selection, automatically generating, by the one or more hardware processors, a purchase transaction for the second product with the second online seller without redirecting the user away from the modified first webpage associated with the first online seller (claims 1, 11, 15; see at least Cockrill abstract “facilitates and simplifies purchase transactions between any number of customers and any number of merchants,” fig. 8 “generate purchase transaction,” ¶0016 describes facilitating transactions between customers and merchants and automatically managing the services provided.  Please note: the reference does not describe redirecting the user therefore it is understood that it does not redirect the user.);	●	providing, by the one or more hardware processors on the modified first webpage, a group order selector that initiates a group order comprising the first product and the second product (claim 1; see at least Cockrill figs. 18-19, ¶0078);	●	receiving, by the one or more hardware processors via the user device, an indication of one or more contacts that are included in the group order (claim 1; see at least Cockrill fig. 28, ¶0016 “facilitates the migration of large existing groups of users,” ¶0022 “"import" existing groups of customers from other online services, where they already have member identifiers”); and	●	generating, by the one or more hardware processors, an electronic message to a contact of the one or more contacts, the electronic message including a description of the first and second products, a listing of the one or more contacts, an indication of a contribution amount, and a selector that allows the contact to participate in the group order (claim 1; see at least Cockrill figs. 11-12, 16, 18-19, 21, 28).Claim 2.  The method of claim 1, further comprising:	●	determining additional user information is required by the second online seller to complete the purchase transaction (claim 2; see at least Cockrill figs. 8, 12, 28; ¶¶0087, 0092); and	●	transmitting the additional user information retrieved from the user profile to the second online seller (claim 2; see at least Cockrill figs. 8, 12, 28).Claim 3.  The method of claim 1, further comprising:	●	determining additional user information is required to complete the purchase transaction (claim 3; see at least Cockrill figs. 8, 12, 28; ¶¶0087, 0092); and	●	providing an interface on the modified first webpage that prompts the user for the additional user information (claim 3; see at least Cockrill figs. 8, 12, 28).Claim 4.  The method of claim 1, further comprising:	●	providing, on the modified first webpage, a prompt for the user to log in to a quick transaction system when it is determined that the user is not logged in to the quick transaction system, wherein the identity of the user is determined based on the user logging in to the quick transaction system (claim 4; see at least Cockrill abstract, figs. 8, 10).Claim 5.  The method of claim 1, further comprising:	●	providing, on the modified first webpage, an option for editing the purchase transaction (claims 5, 13, 16; see at least Cockrill fig. 26, ¶0092 “Each entry includes a link for displaying information about or modifying the subscription…. also includes buttons 2721-2723 for modifying,”).Claim 6.  The method of claim 5, further comprising:	●	in response to receiving a user input for editing the purchase transaction, transmitting the user input to the second online seller to modify the purchase transaction (claim 6; see at least Cockrill fig. 26, ¶0092).Claim 7.  The method of claim 5, further comprising:	●	providing, on the modified first webpage, a countdown of a time remaining to receive edits to the purchase transaction, wherein the time remaining is determined based on a preset time defined by the second online seller (claims 7, 14, 16; see at least Cockrill ¶0019 “the customer is effectively signed on to the network for a period of time, such as several hours. … During the time that the customer is signed on, the customer may browse and purchase items from any Web site in the network without repeating the authentication process,” ¶¶0056, 0066).Claim 8.  The method of claim 1, further comprising:	●	in response to determining that the purchase transaction is processed, transmitting, to the user device, a notification indicating a completion of the purchase transaction (claim 8; see at least Cockrill figs. 8, 11, 13, 16).Claim 9.  The method of claim 1, further comprising:	●	performing a batch processing of a plurality of purchase transactions comprising the purchase transaction at a time preset by the first and second online sellers (claim 9; see at least Cockrill fig. 19, ¶¶0078-0079).Claim 10.  The method of claim 10, further comprising:	●	in response to receiving a second selection of the first buy selector, generating a second purchase transaction for the first product with the first online seller (claims 10, 17; see at least Cockrill figs. 8, 16, 29-30.  Please note: it would be expected for the operation to perform the same way twice without the description indicating otherwise.); and	●	providing, on the modified first webpage, a countdown of a second time remaining to receive edits to the second purchase transaction, wherein the second time remaining is determined based on a second preset time defined by the first online seller (claims 10, 17; see at least Cockrill ¶0019 “the customer is effectively signed on to the network for a period of time, such as several hours. … During the time that the customer is signed on, the customer may browse and purchase items from any Web site in the network without repeating the authentication process,” ¶¶0056, 0066).Claim 11.  A non-transitory machine-readable storage medium having stored thereon machine-readable instructions executable to cause a machine to perform operations (see at least Cockrill figs.4-6) comprising:	●	detecting a user is browsing a first webpage associated with a first merchant on a user device, wherein the first webpage comprises a first presentation of at least a first product offered for sale by a first online seller (claims 1, 11, 15; see at least see at least Cockrill figs. 7, 18, 21-22, 25-27, 29-30; ¶¶0018-0019 “When the user selects, on the merchant's Web site, a product or service (hereafter "item") for purchase, the network determines whether the customer is presently registered…. the customer may browse and purchase items from any Web site in the network,” ¶0061 “merchant computer system further comprises computer storage 430, …. storage preferably includes an HTTP server program 431 for serving Web pages 432 offering items for sale”);	●	determining an identity of the user based on data stored on the user device (claims 1, 11; see at least Cockrill figs. 5, 8-9 (cookie));	●	retrieving a user profile of the user based on the determined identity (claims 1, 11; see at least Cockrill abstract, figs. 8-9, 11; ¶0066);	●	modifying the first webpage by (i) inserting a second presentation of at least a second product offered for sale by a second online seller selected based on the user profile and (ii) providing a first buy selector associated with the first product and a second buy selector associated with the second product (claims 1, 11, 15; see at least Cockrill figs. 18, 21, 26, 29 (fig. 18 indicates that items presented in other figures are from different merchants), ¶0071 “In order to complete the purchase, the customer activates the continue button,” ¶0075 “Once the confirmation dialog box 1600 is displayed, the user need only select the continue button 1601 in order to complete the purchase of this additional item”);	●	presenting, by the one or more hardware processors, the modified first webpage on the user device (claims 1, 11, 15; see at least Cockrill figs. 4, 15-16, 21, 26, 29); and	●	in response to receiving a selection of the second buy selector, generating a purchase transaction for the second product with the second online seller without redirecting the user away from the modified first webpage associated with the first online seller (claims 1, 11, 15; see at least Cockrill abstract “facilitates and simplifies purchase transactions between any number of customers and any number of merchants,” fig. 8 “generate purchase transaction,” ¶0016 describes facilitating transactions between customers and merchants and automatically managing the services provided.  Please note: the reference does not describe redirecting the user therefore it is understood that it does not redirect the user.)Claim 12.  The non-transitory machine-readable storage medium of claim 11, wherein the operations further comprise: determining additional user information is required to complete the purchase transaction (claim 12; see at least Cockrill figs. 8, 12, 28; ¶¶0087, 0092); and	●	transmitting the additional user information to the second online seller based on the user profile (claim 12; see at least Cockrill figs. 8, 12, 28).Claim 13.  The non-transitory machine-readable storage medium of claim 11, wherein the operations further comprise: providing, on the modified first webpage, an edit selector for editing the purchase transaction (claims 5, 13, 16; see at least Cockrill fig. 26, ¶0092 “Each entry includes a link for displaying information about or modifying the subscription…. also includes buttons 2721-2723 for modifying”).Claim 14.  The non-transitory machine-readable storage medium of claim 11, wherein the operations further comprise: providing, on the modified first webpage, a countdown of a time remaining to receive edits to purchase transaction, wherein the time remaining is determined based on a preset time defined by the second online seller (claims 7, 14, 16; see at least Cockrill ¶0019 “the customer is effectively signed on to the network for a period of time, such as several hours. … During the time that the customer is signed on, the customer may browse and purchase items from any Web site in the network without repeating the authentication process,” ¶¶0056, 0066).Claim 15.  A system, comprising:	●	a non-transitory memory (see at least Cockrill figs.4-6); and	●	one or more hardware processors coupled to the non-transitory memory and configured to read instructions from the non-transitory memory to cause the system to perform operations (see at least Cockrill figs.4-6) comprising:	●	detecting a user is browsing a first webpage associated with a first merchant on a user device, wherein the first webpage comprises a first presentation of at least a first product offered for sale by a first online seller (claims 1, 11, 15; see at least see at least Cockrill figs. 7, 18, 21-22, 25-27, 29-30; ¶¶0018-0019 “When the user selects, on the merchant's Web site, a product or service (hereafter "item") for purchase, the network determines whether the customer is presently registered…. the customer may browse and purchase items from any Web site in the network,” ¶0061 “merchant computer system further comprises computer storage 430, …. storage preferably includes an HTTP server program 431 for serving Web pages 432 offering items for sale”);	●	modifying, by the one or more hardware processors, the first webpage by (i) inserting a second presentation of at least a second product offered for sale by a second online seller selected based on user preferences of the user and (ii) providing, on the first webpage, a first buy selector associated with the first product and a second buy selector associated with the second product (claims 1, 11, 15; see at least Cockrill figs. 18, 21, 26, 29 (fig. 18 indicates that items presented in other figures are from different merchants), ¶0071 “In order to complete the purchase, the customer activates the continue button,” ¶0075 “Once the confirmation dialog box 1600 is displayed, the user need only select the continue button 1601 in order to complete the purchase of this additional item”);	●	presenting, by the one or more hardware processors, the modified first webpage on the user device (claims 1, 11, 15; see at least Cockrill figs. 4, 15-16, 21, 26, 29); and	●	in response to receiving a selection of the second buy selector, generating a purchase transaction for the second product with the second online seller without redirecting the user away from the modified first webpage associated with the first online seller (claims 1, 11, 15; see at least Cockrill abstract “facilitates and simplifies purchase transactions between any number of customers and any number of merchants,” fig. 8 “generate purchase transaction,” ¶0016 describes facilitating transactions between customers and merchants and automatically managing the services provided.  Please note: the reference does not describe redirecting the user therefore it is understood that it does not redirect the user.).Claim 16.  The system of claim 15, wherein the operations further comprise: providing, on the modified first webpage, an edit selector for editing the product transaction (claims 5, 13, 16; see at least Cockrill fig. 26, ¶0092 “Each entry includes a link for displaying information about or modifying the subscription…. also includes buttons 2721-2723 for modifying”); and	●	providing, on the modified first webpage, a countdown of a time remaining to receive edits to the product transaction, wherein the time remaining is determined based on a preset time defined by the second online seller (claims 7, 14, 16; see at least Cockrill ¶0019 “the customer is effectively signed on to the network for a period of time, such as several hours. … During the time that the customer is signed on, the customer may browse and purchase items from any Web site in the network without repeating the authentication process,” ¶¶0056, 0066).Claim 17.  The system of claim 15, wherein the operations further comprise: in response to receiving a second selection of the first buy selector, generating a second purchase transaction for the first product with the first online seller (claims 10, 17; see at least Cockrill figs. 8, 16, 29-30.  Please note: it would be expected for the operation to perform the same way twice without the description indicating otherwise.); and	●	providing, on the modified first webpage, a countdown of a second time remaining to receive edits to the second product transaction, wherein the second time remaining is determined based on a second preset time defined by the first online seller (claims 10, 17; see at least Cockrill ¶0019 “the customer is effectively signed on to the network for a period of time, such as several hours. … During the time that the customer is signed on, the customer may browse and purchase items from any Web site in the network without repeating the authentication process,” ¶¶0056, 0066).Claim 18.  The method of claim 1, wherein the contribution amount is set by the user (claim 18; see at least Cockrill figs. 18-19, ¶0078).Claim 19.  The method of claim 1, wherein the electronic message includes at least one of an email or an SMS text message (claim 19; see at least Cockrill figs. 11-12, 16).Claim 20.  The system of claim 16, wherein the operations further comprise: providing, on the modified first webpage, a prompt for the user to log in to a quick transaction system prior to receiving the selection of the second buy selector (claim 20; see at least Cockrill abstract, figs. 8, 10).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Other than the references relied upon in the parent application 14/592,206, all references cited on the attached form PTO-892 disclose a first product of a first seller and a second product of a second seller presented on a first webpage associated with a first seller.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ADAM LEVINE whose telephone number is (571)272-8122.  The examiner can normally be reached on Monday - Thursday 9am-7:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Marissa Thein can be reached on 571.272.6764.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/ADAM L LEVINE/Primary Examiner, Art Unit 3625                                                                                                                                                                                                        March 13, 2021